    Case 4:20-cv-04287 Document 17-1 Filed on 01/22/21 in TXSD Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN THE ESTATE OF                              §
                                               §
 RHOGENA ANN NICHOLAS,                         §           Civil action NO.: 4:20-cv-4287
                                               §
 DECEASED                                      §
                                               §

                                            ORDER

       THIS CAUSE came before the Court on the Unopposed Motion to Withdraw Counsel filed

by Jennifer F. Callan. Having considered the Motion, the Court finds that it is meritorious and

should be granted.

       IT IS, THEREFORE, ORDERED that Jennifer F. Callan, should be and is hereby

withdrawn as counsel of record for City of Houston.

       IT IS, FINALLY, ORDERED that the Clerk of the Court shall remove Jennifer F. Callan

from the list of counsel of record registered to receive CM/ECF notices in the matter.

       IT SO ORDERED this the _________day of __________, 2021.



                                                      _________________________________
                                                      KENNETH HOYT
                                                      UNITED STATES DISTRICT JUDGE
